Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed November 8, 2021.  Claims 1, 3-5, 8-9 and 15 are amended, claims 2, 6-7, 10-14 and 16-20 were left as previously presented.  Claims 1-20 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on February 1, 2022 concerning the previous rejections of claims 1-20 under 35 USC 102/103 have been fully considered but are moot in view of the new grounds of rejection below
	Applicant’s arguments concerning the previous rejection of claims 1-20 under 35 USC 101 have been fully considered and persuasive. the 101 rejection of claims 1-20 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,144,869. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent # 11,144,869 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stoman (U.S. Patent Application Publication No. 2018/0053139) in view of Carmack (U.S. Patent No. 9,849,978).

As to claim 1, Stoman teaches a method comprising:
receiving, by a device of a transportation provider, a device identification (ID) of a particular user device and purchase information regarding a purchase, by the user, of one or more goods or services to be provided to the user via a transportation service of the transportation provider (para 94, 97 and 106, show that the system determines the purchased items and associate them with a transportation mean)
receiving, by the device of the transportation provider from the central server, information regarding the particular user device;  (para 71, 146-147, 150 and fig. 10A, show that the system receives information from the drone in regards to the landing device (i.e. user device))
determining, by the device of the transportation provider, a selected transportation vehicle based on the purchase information and the information regarding the particular user device and having a vehicle ID; (para 59 and 146, show that the system determines a drone to perform the delivery) 

Stoman does not teach:
provide the transportation service according to a security level that includes a failure protocol that includes destroying goods, alerting law enforcement, alerting security guards, traveling to a closest human operated vehicle, returning to base, or a combination thereof.
However, Carmack teaches:
provide the transportation service according to a security level that includes a failure protocol that includes destroying goods, alerting law enforcement, alerting security guards, traveling to a closest human operated vehicle, returning to base, or a combination thereof. (col 4-5 lines 49-19 and col 16 lines 19-39, the system shows that if spoofing is detected the UAV returns to base)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to maintain a security level for the UAVs in Stoman as taught by Carmack. Motivation to do so comes from the knowledge well known in the art that doing so would make the system secure and reduce damage to UAVs. 
As to claim 6, Stoman in view of Carmack teach all the limitations of claim 1 as discussed above. 

controlling the selected transportation vehicle to navigate from the general location of the particular user device to a location of the particular user device based on a beacon signal provided by the particular user device. (para 106)
As to claim 7, Stoman in view of Carmack teach all the limitations of claim 1 as discussed above. 
Stoman further teaches:
Wherein the beacon signal is a near field communication (NFC) signal provided by the particular user device. (para. 98)

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stoman (U.S. Patent Application Publication No. 2018/0053139) in view of Carmack (U.S. Patent No. 9,849,978), further in view of Stuckman (U.S. Patent Application Publication No. 2015/0301150).

As to claim 2, Stoman in view of Carmack teach all the limitations of claim 1 as discussed above. 
Stoman and Carmack do not teach:
providing, by the device of the transportation provider, a tracking number associated with the transportation service, and wherein providing the transportation service to the user includes the selected transportation vehicle interacting with the particular user device to verify the particular user device using the tracking number.
However, Stuckman teaches:

It would have been obvious to one having skill in the art at the effective filling date of the invention to verify using a tracking number in Stoman in view of Carmack as taught by Stuckman. Motivation to do so comes from the knowledge well known in the art that doing so would prevent unauthorized drone from delivering malicious packages or removing a package from the user premises and would therefore make the delivery method safer.
As to claim 3, Stoman in view of Carmack, further in view of Stuckman teach all the limitations of claim 2 as discussed above.
Stoman and Carmack do not teach:
receiving, by the device of the transportation provider, a security level that is associated with the transportation service.
However, Stuckman teaches:
receiving, by the device of the transportation provider, a security level that is associated with the transportation service.(para 83 and 95, show that the drone captures an image of the delivered item)
It would have been obvious to one having skill in the art at the effective filling date of the invention to provide the user with security levels in Stoman in view of Carmack as taught by Stuckman. Motivation to do so comes from the knowledge well 
As to claim 4, Stoman in view of Carmack, further in view of Stuckman teach al the limitations of claim 3 as discussed above. 
Stoman and Carmack do not teach:
wherein the security level indicates a protocol selected from a group consisting of a near field communication (NFC) handshake between the selected transportation vehicle and the particular user device using the vehicle ID and the tracking number, a video confirmation of delivery, a failure protocol, or a combination thereof.
However, Stuckman teaches:
wherein the security level indicates a protocol selected from a group consisting of a near field communication (NFC) handshake between the selected transportation vehicle and the particular user device using the vehicle ID and the tracking number, a video confirmation of delivery, a failure protocol, or a combination thereof. (para 83 and 95)
It would have been obvious to one having skill in the art at the effective filling date of the invention to provide the user with security levels in Stoman in view of Carmack as taught by Stuckman. Motivation to do so comes from the knowledge well known in the art that doing so would prevent unauthorized drone from delivering malicious packages or removing a package from the user premises and would therefore make the delivery method safer.
As to claim 5, Stoman in view of Carmack, further in view of Stuckman teach all the limitations of claim 4 as discussed above. 

wherein the failure protocol includes alerting the user.
However, Stuckman teaches:
wherein the failure protocol includes alerting the user (para 83 and 95, show that system alerts the user of the delivery)
It would have been obvious to one having skill in the art at the effective filling date of the invention to alert the user in regards to delivery in Stoman in view of Carmack as taught by Stuckman. Motivation to do so comes from the knowledge well known in the art that doing so would prevent unauthorized drone from delivering malicious packages or removing a package from the user premises and would therefore make the delivery method safer.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stoman (U.S. Patent Application Publication No. 2018/0053139) in view of Carmack (U.S. Patent No. 9,849,978), further in view of Di Benedetto et al. referred herein as Di (U.S. Patent Application Publication No. 2018/0111683).

As to claim 8, Stoma in view of Carmack teach all the limitations of claim 6 as discussed above.
Stoman further teaches the device is UAV and a drone landing pad (fig. 6B)
Stoman and Carmack do not teach:
wherein determining the selected transportation vehicle includes, determining a distance from a warehouse of the transportation provider to a delivery location 
However, Di teaches:
wherein determining the selected transportation vehicle includes, determining a distance from a warehouse of the transportation provider to a delivery location indicated by the purchase information, comparing the distance to a threshold value, determining whether the drone is compatible with the drone landing pad based on the information regarding the particular user device, determining whether a shipment corresponding to the one or more goods or services satisfies weight and size criteria associated with the drone, or a combination thereof.(para 39, 81 and 101-102)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine dimensions of the goods or services in Stoman in view of Carmack as taught by Di. Motivation to do so comes from the knowledge well known in the art that doing so would ensure that the delivery drone is capable of delivering the packages thereby minimizing downtime resulting from undelivered packages and broken down drones and therefore making the delivery process more efficient. 

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoman (U.S. Patent Application Publication No. 2018/0053139) in view of Carmack .

As to claims 9 and 15, Stoman teaches the method and server comprising:
receiving, by a central server, purchase information regarding a purchase, by a user, of one or more goods or services to be provided to the user via a transportation service of the transportation provider; (para 94 and 97, show that the system determines the purchased items and associate them with a transportation mean)
determining, by the central server, a particular user device of the user from a group of user devices based on selection criteria and based on the purchase information, wherein the selection criteria includes rules specifying which of the user devices of the group of user devices are available to the user, to the transportation provider, and for the one or more goods or services; (para 61, 64, 66, 97 and 116)
requesting that the transportation provider provide the transportation service to the user at the particular user device by sending, by the central server to the device of the transportation provider, information regarding the particular user device;
 (para 146-147 and 150, show that the system receives information from the drone in regards to the landing pad (i.e. user device))
Stoman does not teach:
the transportation service provided according to a security level that includes a failure protocol that includes destroying goods, alerting law enforcement, alerting security 
However, Carmack teaches:
the transportation service provided according to a security level that includes a failure protocol that includes destroying goods, alerting law enforcement, alerting security guards, traveling to a closest human operated vehicle, returning to base, or a combination thereof. (col 4-5 lines 49-19 and col 16 lines 19-39, the system shows that if spoofing is detected the UAV returns to base)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to maintain a security level for the UAVs in Stoman as taught by Carmack. Motivation to do so comes from the knowledge well known in the art that doing so would make the system secure and reduce damage to UAVs. 
Stoman and Carmack do not teach:
receiving, by the central server from the device of the transportation provider, a vehicle identification (ID) of a selected transportation vehicle to be used to provide the transportation service and a tracking number associated with the transportation service; and sending, by the central server, the vehicle ID and the tracking number to the particular user device.
However, Stuckman teaches:
receiving, by the central server from the device of the transportation provider, a vehicle identification (ID) of a selected transportation vehicle to be used to provide the transportation service and a tracking number associated with the transportation service; and sending, by the central server, the vehicle ID and the tracking number to the 
It would have been obvious to one having skill in the art at the effective filling date of the invention to verify using a tracking number in Stoman in view of Carmack as taught by Stuckman. Motivation to do so comes from the knowledge well known in the art that doing so would prevent unauthorized drone from delivering malicious packages or removing a package from the user premises and would therefore make the delivery method safer.
As to claims 10 and 16, Stoman in view of Carmack, further in view of Stuckman teach all the limitations of claims 9 and 15 as discussed above.
Stoman further teaches:
receiving, by the central server from a registration device of the user, attributes of the one or more user devices; (para 146-147 and 150)
generating, by the central server, one or more device IDs for the one or more user devices, wherein each of the one or more user devices is assigned a different device ID than each other of the one or more user devices; (para 61, 66, 94, 97 and 101, show that the system creates an ID for the user’s landing pad (i.e. user device))
sending, by the central server, the one or more device IDs to the one or more user devices.(para 61, 66, and 101)
As to claim 11 and 17, Stoman in view of Carmack, further in view of Stuckman teach all the limitations of claims 9 and 15 as discussed above. 
Stoman further teaches:

As to claims 12 and 18, Stoman in view of Carmack, further in view of Stuckman teach all the limitations of claims 9 and 15 as discussed above. 
Stoman further teaches:
wherein the one or more goods or services are purchased from the transportation provider. (para 52)
As to claim 13, Stoman in view of Carmack, further in view of Stuckman teach all the limitations of claims 9 and 15 as discussed above. 
Stoman further teaches:
wherein the selected transportation vehicle is selected from a group consisting of an unmanned vehicle, a taxi, and a drone (para. 146).
As to claim 19, Stoman in view of Carmack, further in view of Stuckman teach all the limitations of claim 15 as discussed above. 
Stoman further teaches:
wherein the selected transportation vehicle is selected from a group consisting of an unmanned vehicle, a taxi, and a drone. (para 146, show that the transportations vehicle is a drone)
As to claim 14 and 20, Stoman in view of Carmack, further in view of Stuckman teach all the limitations of claims 9 and 15 as discussed above. 
Stoman further teaches:
wherein the selection criteria indicates which of the one or more user devices are available to a seller, which of the one or more user devices are available to the            
                                                                                                                                                                                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628